Exhibit 10.2

Exhibit B

MOTOROLA SOLUTIONS, INC. LEGACY SENIOR OFFICER

AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PLAN

INTRODUCTION

The Board of Directors of Motorola Solutions, Inc. considers the maintenance of
a sound management to be essential to protecting and enhancing the best
interests of the Company (as hereinafter defined) and its stockholders. In this
connection, the Company recognizes that the possibility of a Change in Control
(as hereinafter defined) may exist from time to time, and that this possibility,
and the uncertainty and questions it may raise among management, may result in
the departure or distraction of management personnel to the detriment of the
Company and its stockholders. Accordingly, the Board (as hereinafter defined)
has determined that appropriate steps should be taken to encourage the continued
attention and dedication of members of the Company’s management to their
assigned duties without the distraction which may arise from the possibility of
a Change in Control of the Company. The Company has further determined to amend
and restate the Legacy Senior Officer Plan to exclude from participation
officers of the Company at or above the level of Senior Vice President (“Senior
Officers”) who are first elected or promoted to such positions on or after
February 1, 2011 and to reflect the anticipated termination of this Legacy
Senior Officer Plan effective January 31, 2014, except as set forth in Sections
3.2 and 6.1 hereof.

This Legacy Senior Officer Plan does not alter the status of Participants (as
hereinafter defined) as at-will employees of the Company. Just as Participants
remain free to leave the employ of the Company at any time, so too does the
Company retain its right to terminate the employment of Participants without
notice, at any time, for any reason. However, the Company believes that, both
prior to and at the time a Change in Control is anticipated or occurring, it is
necessary to have the continued attention and dedication of Participants to
their assigned duties without distraction, and this Legacy Senior Officer Plan
is intended as an inducement for Participants’ willingness to continue to serve
as employees of the Company (subject, however, to either party’s right to
terminate such employment at any time). Therefore, should a Participant still be
an employee of the Company at such time, the Company agrees that such
Participant shall receive the severance benefits hereinafter set forth in the
event the Participant’s employment with the Company terminates subsequent to a
Change in Control under the circumstances described below.

Notwithstanding the foregoing and Section 4.2(d), however, in the event that the
Participant is terminated by the Company as provided in Section 4.1(a) or
resigns for Good Reason, in each case during the twelve-month period prior to a
Change in Control, but subsequent to such time as negotiations or discussions
with a third party which ultimately lead to a Change in Control have commenced,
then such termination (such a termination of employment, an “Anticipatory
Termination”) shall be deemed to be a termination which entitles such
Participant to the severance benefits hereinafter set forth.

ARTICLE I

ESTABLISHMENT OF PLAN

As of the Effective Date (as hereinafter defined), the Company hereby amends and
restates the Motorola Solutions, Inc. Legacy Senior Officer Change in Control
Severance Plan, as set forth in this document.

ARTICLE II

DEFINITIONS

As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.

(a) Affiliate. Any entity which controls, is controlled by or is under common
control with the Company.

(b) Board. The Board of Directors of the Company.



--------------------------------------------------------------------------------

(c) Cause. With respect to any Participant: (i) the Participant’s conviction of
any criminal violation involving dishonesty, fraud or breach of trust or
(ii) the Participant’s willful engagement in gross misconduct in the performance
of the Participant’s duties that materially injures the Company or a Subsidiary.

For purposes of this Section 2(c), no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of its Affiliated entities and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B) the instructions of the Chief Executive Officer or Chief Financial Officer
of the Company or (C) the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Participant in
good faith and in the best interests of the Company. The cessation of employment
of the Participant shall not be deemed to be for Cause unless and until there
shall have been delivered to the Participant a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Applicable Board (excluding the Participant, if the Participant is a
member of the Applicable Board) at a meeting of the Applicable Board called and
held for such purpose (after reasonable notice is provided to the Participant
and the Participant is given an opportunity, together with counsel for the
Participant, to be heard before the Applicable Board), finding that, in the good
faith opinion of the Applicable Board, the Participant is guilty of the conduct
described in Section 2(c)(i) or 2(c)(ii), and specifying the particulars thereof
in detail.

(d) Change in Control. The occurrence of any of the following events: a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any successor provision
thereto, whether or not the Company is then subject to such reporting
requirement; provided that, without limitation, such a Change in Control shall
be deemed to have occurred if (i) any “person” or “group” (as such terms are
used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities (other than
the Company or any employee benefit plan of the Company; and, for purposes of
the Legacy Senior Officer Plan, no Change in Control shall be deemed to have
occurred as a result of the “beneficial ownership,” or changes therein, of the
Company’s securities by either of the foregoing), (ii) there shall be
consummated (A) any consolidation or merger of the Company in which the Company
is not the surviving or continuing corporation or pursuant to which shares of
common stock would be converted into or exchanged for cash, securities or other
property, other than a merger of the Company in which the holders of common
stock immediately prior to the merger have, directly or indirectly, at least a
65% ownership interest in the outstanding common stock of the surviving
corporation immediately after the merger, or (B) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company other than any such
transaction with entities in which the holders of the Company’s common stock,
directly or indirectly, have at least a 65% ownership interest, (iii) the
shareholders of the Company approve any plan or proposal for the liquidation or
dissolution of the Company, or (iv) as the result of, or in connection with, any
cash tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation (other than by the Board), contested
election or substantial stock accumulation (a “Control Transaction”), the
members of the Board immediately prior to the first public announcement relating
to such Control Transaction shall thereafter cease to constitute a majority of
the Board.

(e) Code. The Internal Revenue Code of 1986, as amended from time to time.

(f) Company. Motorola Solutions, Inc. and any successor thereto.

(g) Date of Termination. The effective date specified in the Notice of
Termination as of which the Participant’s employment terminates (which shall be
not less than thirty (30) days nor more than sixty (60) days after the date such
Notice of Termination is given). The Company and the Participant shall take all
steps necessary (including with regard to any post-termination services by the
Participant) to ensure that any termination described in this Legacy Senior
Officer Plan constitutes a “separation from service” within the meaning of
Section 409A, and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the “Date of
Termination.”

 

2



--------------------------------------------------------------------------------

(h) Disability. A condition such that the Participant by reason of physical or
mental disability becomes unable to perform his normal duties for more than
one-hundred eighty (180) days in the aggregate (excluding infrequent or
temporary absence due to ordinary transitory illness) during any twelve-month
period.

(i) Effective Date. The Effective Date shall be February 1, 2011.

(j) Employee. Any full-time, regular-benefit, non-bargaining employee of the
Company.

(k) ERISA. The Employee Retirement Income Security Act of 1974, as amended from
time to time.

(l) Good Reason. “Good Reason” means actions taken by the Company resulting in a
material negative change in the employment relationship. For these purposes,
with respect to any Participant, a “material negative change in the employment
relationship” shall include, without limitation, without such Participant’s
written consent, (i) the Participant is assigned duties materially inconsistent
with his position, duties, responsibilities and status with the Company during
the 90-day period immediately preceding a Change in Control, or the
Participant’s position, authority, duties or responsibilities are materially
diminished from those in effect during the 90-day period immediately preceding a
Change in Control (whether or not occurring solely as a result of the Company
ceasing to be a publicly traded entity), (ii) a material reduction in the
Participant’s (x) annual base salary or (y) total annual compensation
opportunity, from such total annual compensation opportunity as in effect during
the 90-day period immediately prior to the Change in Control, or as the same may
be increased from time to time, (iii) the Company requires the Participant
regularly to perform his duties of employment beyond a fifty (50) mile radius
from the location of the Participant’s employment immediately prior to the
Change in Control, (iv) the Company fails to obtain a satisfactory agreement
from any successor to assume and perform this Legacy Senior Officer Plan for its
duration, as contemplated by Article V hereof, or (v) any other action or
inaction that constitutes a material breach by the Company of this Legacy Senior
Officer Plan with respect to such Participant.

In order to invoke a termination for Good Reason, the Participant shall provide
a Notice of Termination pursuant to Section 7.5 to the Company’s General Counsel
of the existence of one or more of the conditions described in clauses
(i) through (v) within 90 days following the Participant’s initial knowledge of
the existence of such condition or conditions, specifying in reasonable detail
the conditions constituting Good Reason (hereinafter, “Notice of Termination for
Good Reason”), and the Company shall have 30 days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition. In
the event that the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, the Participant’s “separation from
service” (within the meaning of Section 409A) must occur, if at all, within two
years following the initial existence of the condition or conditions
constituting Good Reason (or, if earlier, prior to the two year anniversary of
the Change in Control) in order for such termination as a result of such
condition to constitute a termination for Good Reason. The Participant’s mental
or physical incapacity following the occurrence of an event described above in
clauses (i) through (v) shall not affect the Participant’s ability to terminate
employment for Good Reason and the Participant’s death following delivery of a
Notice of Termination for Good Reason shall not affect the Participant’s
estate’s entitlement to Separation Benefits provided hereunder.

(m) Legacy Senior Officer Plan. The Motorola Solutions, Inc. Legacy Amended and
Restated Senior Officer Change in Control Severance Plan.

(n) Notice of Termination. Written notice that shall indicate the specific
termination provision in this Legacy Senior Officer Plan (if any) relied upon
and set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Participant’s employment. Notice of
Anticipatory Termination means a written notice delivered to or by the
Participant setting forth the basis for termination of the Participant’s
employment either (i) as described in Section 4.1(a)(i) or (ii) by the
Participant for Good Reason as described in Section 2(l), during the
twelve-month period prior to a Change in Control.

(o) Participant. An individual who qualifies as such pursuant to Section 3.1. No
Employee will first become a Participant on or after February 1, 2011.

(p) Section 409A. Section 409A of the of the Code, and the rules and regulations
issued thereunder.

 

3



--------------------------------------------------------------------------------

(q) Separation Benefits. The benefits described in Section 4.2 that are provided
to qualifying Participants under the Legacy Senior Officer Plan.

(r) Subsidiary. Any corporation in which the Company, directly or indirectly,
holds a majority of the voting power of such corporation’s outstanding shares of
capital stock.

ARTICLE III

ELIGIBILITY

3.1 Participation. Participants in the Legacy Senior Officer Plan are elected
officers of the Company who, as of January 31, 2011, are at or above the level
of Senior Vice President; provided that such Participants will not be entitled
to Separation Benefits under this Legacy Senior Officer Plan if they are not at
or above the level of Senior Vice President at the time of the Change in
Control; provided, further that any reduction of a Participant’s position
subsequent to such time as negotiations or discussions with a third party which
ultimately lead to a Change in Control have commenced shall be of no effect for
purposes of this Section 3.1. Notwithstanding the foregoing, a Participant shall
not be entitled to receive Separation Benefits (or any other benefits under the
Legacy Senior Officer Plan), if the Participant has entered into a change in
control letter agreement with the Company which has not been waived by the
Participant or terminated by the Company.

3.2 Duration of Participation. A Participant shall only cease to be a
Participant in the Legacy Senior Officer Plan as a result of an amendment or
termination of the Legacy Senior Officer Plan complying with Article VI of the
Legacy Senior Officer Plan, or when he ceases to be an Employee or no longer
qualifies as a Participant under Section 3.1, unless, at the time he ceases to
be an Employee or no longer qualifies as a Participant under Section 3.1, such
Participant is entitled to payment of a Separation Benefit as provided in the
Legacy Senior Officer Plan or there has been an event or occurrence constituting
Good Reason that would enable the Participant to terminate his employment and
receive a Separation Benefit. Notwithstanding the foregoing, eligibility to
participate in this Plan shall cease on January 31, 2014 for all Participants
(other than for Participants whose Date of Termination occurs on or before
January 31, 2014) and no Participants will first become eligible for Separation
Benefits as set forth in Section 4.2 after that date. A Participant entitled to
payment of a Separation Benefit or any other amounts under the Legacy Senior
Officer Plan shall remain a Participant in the Legacy Senior Officer Plan until
the full amount of the Separation Benefit and any other amounts payable under
the Legacy Senior Officer Plan have been paid to the Participant.

ARTICLE IV

SEPARATION BENEFITS

4.1 Terminations of Employment Which Give Rise to Separation Benefits Under This
Legacy Senior Officer Plan. Subject to Section 3.2, a Participant shall be
entitled to Separation Benefits as set forth in Section 4.2 below if, (a) at any
time following a Change in Control and prior to the second anniversary of the
Change in Control, the Participant’s employment is terminated (i) involuntarily
for any reason other than Cause, death, Disability or retirement under a
mandatory retirement policy of the Company or any of its Subsidiaries as in
effect prior to such time as negotiations or discussions with a third party
which ultimately lead to a Change in Control have commenced or (ii) by the
Participant after the occurrence of an event giving rise to Good Reason or
(b) the Participant experiences an Anticipatory Termination. For purposes of
this Legacy Senior Officer Plan, any purported termination by the Company or by
the Participant shall be communicated by written Notice of Termination to the
other in accordance with Section 7.5 hereof.

4.2 Separation Benefits.

(a) If a Participant’s employment is terminated under circumstances which
entitle the Participant to Separation Benefits under this Section 4.2 (a
“Qualifying Termination”), then the Company shall (except as provided below with
respect to an Anticipatory Termination) pay to the Participant, in a lump sum in
cash within ten (10) days after the Date of Termination, the aggregate of the
following amounts which benefits, except as provided in Section 7.4 below, shall
be in addition to any other benefits to which the Participant is entitled other
than by reason of this Legacy Senior Officer Plan: (i) unpaid salary with
respect to any paid time off accrued but not taken as of the Date of
Termination; (ii) accrued but unpaid salary through the Date of Termination,
(iii) any earned but

 

4



--------------------------------------------------------------------------------

unpaid annual incentive or sales incentive bonuses from the fiscal year
immediately preceding the year in which the Date of Termination occurs (unless
(x) such annual incentive or sales incentive bonus is “nonqualified deferred
compensation” within the meaning of Section 409A, in which case such bonus shall
be paid at the time that bonuses with respect to such fiscal year are or
otherwise would be paid in accordance with the terms of the applicable plan or
(y) the Participant has made an irrevocable election under any deferred
compensation arrangement subject to Section 409A to defer any portion of such
annual incentive or sales incentive bonuses, in which case any such deferred
bonuses shall be paid in accordance with such election); (iv) an amount equal to
three (3) times the greater of (x) the Participant’s highest annual base salary
in effect at any time during the period commencing three (3) years preceding the
date the Change in Control occurs and ending on the date the Change in Control
occurs, and (y) the Participant’s annual base salary in effect on the Date of
Termination, and (v) an amount equal to three (3) times the highest annual
incentive or sales incentive bonus, including any bonus or portion thereof that
has been earned but deferred (and annualized for any fiscal year consisting of
less than twelve (12) full months or during which the Participant was employed
for less than twelve (12) full months), the Participant received from the
Company during the five (5) full fiscal years of the Company immediately
preceding the Date of Termination (the amount determined pursuant to clause
(i) through (v), the “Cash Severance Payment”); provided, however, that in the
event of an Anticipatory Termination, the Company shall pay the Cash Severance
Payment (reduced by any amount the Participant receives as “Severance Allowance”
as defined in the Motorola Solutions, Inc. Legacy Executive Severance Plan (the
“Non-CIC Legacy Severance Plan”)) to the Participant on the date of the Change
in Control to which such Anticipatory Termination relates. In addition, in the
event of a Qualifying Termination, the Participant shall be entitled to a
pro-rated bonus determined as follows:

(vi) if the Participant participates in the Motorola Solutions, Inc. Annual
Incentive Plan (“AIP Plan”) during the year in which the Qualifying Termination
occurs, the Company shall, on the first payroll date following July 1 of the
year following the year in which the Qualifying Termination occurs (unless the
Participant has made an irrevocable election under any deferred compensation
arrangement subject to Section 409A to defer any portion of the Participant’s
annual incentive bonus in respect of the year in which the Qualifying
Termination occurs, in which case such deferred bonus shall be paid in
accordance with such election) (the “AIP Pro-Rata Bonus Payment Date”), pay the
participant in a lump sum an amount equal to the product of (A) the
Participant’s annual target bonus for the fiscal year in which the Date of
Termination occurs (which for purposes of this Section 4.2 in no event shall be
less than the Participant’s target bonus for the fiscal year in which the Change
in Control occurs or, in the event of an Anticipatory Termination, the year in
which the Date of Termination occurs) and (B) a fraction, the numerator of which
is the number of days in the then current fiscal year through the Date of
Termination and the denominator of which is 365 (the “AIP Pro-Rata Bonus”);
provided, however, that in the event that the Participant experiences an
Anticipatory Termination and the Company has already paid the Participant the
Alternate AIP Award (as defined in the Non-CIC Legacy Severance Plan), the
Participant shall not be entitled to an AIP Pro-Rata Bonus hereunder;

(vii) if the Participant participates in a sales incentive plan pursuant to
which he or she is eligible for an incentive award with respect to monthly or
quarterly performance periods during the year in which the Qualifying
Termination occurs, the Company shall pay the Participant, at the time set forth
in the applicable sales incentive plan, an amount equal to the product of
(A) the Participant’s monthly or quarterly target incentive under the applicable
sales incentive plan (which for purposes of this Section 4.2 in no event shall
be less than the Participant’s target bonus for the performance period in which
the Change in Control occurs or, in the event of an Anticipatory Termination,
the performance period in which the Date of Termination occurs) and (B) a
fraction, the numerator of which is the number of days that have elapsed in the
then current monthly or quarterly performance period through the Date of
Termination and the denominator of which is the full number of days in the then
current monthly or quarterly performance period (the “SIP Quarterly or Monthly
Pro-Rata Bonus”); provided, however, that in the event that the Participant
experiences an Anticipatory Termination and the Company has already paid the
Participant the Alternate Quarterly or Monthly SIP Award (as defined in the
Non-CIC Legacy Severance Plan), the Participant shall not be entitled to an SIP
Quarterly or Monthly Pro-Rata Bonus hereunder; and

(viii) if the Participant participates in a sales incentive plan pursuant to
which he or she is eligible for an incentive award (or a portion of an incentive
award) with respect to an annual performance period during the year in which the
Qualifying Termination occurs, the Company shall pay the Participant,

 

5



--------------------------------------------------------------------------------

on the AIP Pro-Rata Bonus Payment Date, for such award (or portion of award) an
amount equal to the product of (A) the Participant’s annual target bonus for the
fiscal year in which the Date of Termination occurs (which for purposes of this
Section 4.2 in no event shall be less than the Participant’s target bonus for
the fiscal year in which the Change in Control occurs or, in the event of an
Anticipatory Termination, the year in which the Date of Termination occurs) and
(B) a fraction, the numerator of which is the number of days in the then current
fiscal year through the Date of Termination and the denominator of which is 365
(the “SIP Annual Pro-Rata Bonus”); provided, however, that in the event that the
Participant experiences an Anticipatory Termination and the Company has already
paid the Participant the Alternate Annual SIP Award (as defined in the Non-CIC
Legacy Severance Plan), the Participant shall not be entitled to an SIP Annual
Pro-Rata Bonus hereunder.

(b) If the Participant’s employment is terminated under circumstances which
entitle the Participant to Separation Benefits under this Section 4.2, for three
(3) years after the Date of Termination (the “Benefit Continuation Period”), or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, the Company shall continue medical and dental
benefits and life insurance benefits to the Participant and/or the Participant’s
family at least equal to those that would have been provided in accordance with
the medical and dental benefits and life insurance plans, programs, practices
and policies of the Company immediately prior to the Change in Control if the
Participant’s employment had not been terminated on the same terms and
conditions (including any applicable required employee contributions), except
that in the event of an Anticipatory Termination and to avoid duplication of
benefits, such continued medical benefits to be provided hereunder shall
commence on the date of the Change in Control and the Benefit Continuation
Period shall be reduced by the number of months, if any, during which the
Participant receives such medical benefits under the Non-CIC Legacy Severance
Plan; provided, however, that, the medical and dental benefits and life
insurance provided during the Benefit Continuation Period shall be provided in
such a manner that such benefits (and the costs and premiums thereof) are
excluded from the Participant’s income for federal income tax purposes and, if
the Company reasonably determines that providing continued coverage under one or
more of its medical or dental plans or life insurance plans contemplated herein
could be taxable to the Participant, the Company shall provide such benefits at
the level required hereby through the purchase of individual insurance coverage;
provided, further, however, that, if the Participant becomes reemployed with
another employer and becomes eligible to receive medical or dental or life
insurance benefits under another employer provided plan, the medical and dental
benefits and/or life insurance benefits described herein shall be secondary to
those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of benefits) of the Participant for retiree medical benefits
pursuant to plans, practices, programs and policies of the Company, the
Participant shall be considered to have remained employed until three (3) years
after the Date of Termination and to have retired on the last day of such period
(and to have attained three (3) additional years of age), and such benefits (and
the terms and conditions of such benefits) shall be no less favorable than as in
effect immediately prior to the Change in Control. Following the end of the
period during which medical and dental benefits are provided to the Participant
under this Section 4.2(b), the Participant shall be eligible for continued
medical and dental coverage as required by Section 4980B of the Code or other
applicable law, as if the Participant’s employment with the Company had
terminated as of the end of such period.

(c) Except as provided in Section 4.2(a) (with respect to Anticipatory
Terminations) and Section 4.2(b), the Participant shall not be required to
mitigate the amount of any payment provided for in this Section 4.2 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 4.2 be reduced by any compensation earned by the
Participant as the result of employment by another employer or by retirement
benefits paid by the Company after the Date of Termination, or otherwise, or by
any set-off, counterclaim, recoupment, or other claim, right or action the
Company may have against the Participant or others.

(d) Without affecting a Participant’s eligibility to receive benefits under
Section 4.2(a) or (b) in the event of an Anticipatory Termination, the
provisions of this Article IV shall be applicable after a Change in Control has
occurred, but not prior thereto.

 

6



--------------------------------------------------------------------------------

4.3 Certain Additional Payments by the Company.

(a) Anything in this Legacy Senior Officer Plan to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
Payment (as hereinafter defined) would be subject to the Excise Tax (as
hereinafter defined), then the Participant shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Participant of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto), employment taxes
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 4.3(a), if it
shall be determined that the Participant is entitled to the Gross-Up Payment,
but that the Parachute Value (as hereinafter defined) of all Payments do not
exceed 110% of the Safe Harbor Amount (as hereinafter defined), then no Gross-Up
Payment shall be made to the Participant and the amounts payable under this
Legacy Senior Officer Plan shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount. The reduction of the
amounts payable hereunder, if applicable, shall be made by reducing the payments
and benefits under the following sections in the following order:
(i) Section 4.2(a)(v), (ii) Section 4.2(a)(iv) and (iii) Section 4.2(b). For
purposes of reducing the Payments to the Safe Harbor Amount, only amounts
payable under this Legacy Senior Officer Plan (and no other Payments) shall be
reduced. If the reduction of the amount payable under this Legacy Senior Officer
Plan would not result in a reduction of the Parachute Value of all Payments to
the Safe Harbor Amount, no amounts payable under the Legacy Senior Officer Plan
shall be reduced pursuant to this Section 4.3(a). The Company’s obligation to
make Gross-Up Payments under this Section 4.3(a) shall not be conditioned upon
the Participant’s termination of employment.

(b) Subject to the provisions of Section 4.3(c), all determinations required to
be made under this Section 4.3, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
accounting firm as may be selected by the Company prior to a Change in Control
(the “Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Participant within fifteen
(15) business days of the receipt of notice from the Participant that there has
been a Payment or such earlier time as is requested by the Company. In the event
that the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint
another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company; provided, however, (i) the Company shall pay the
fees and expenses of the Accounting Firm not later than the end of the calendar
year following the calendar year in which the related work is performed or the
expenses are incurred by the Accounting Firm, (ii) the amount of the Accounting
Fees that the Company is obligated to pay in any given calendar year shall not
affect the Accounting Fees that the Company is obligated to pay in any other
calendar year, and (iii) the Participant’s right to have the Company pay such
fees and expenses may not be liquidated or exchanged for any other benefit. Any
determination by the Accounting Firm shall be binding upon the Company and the
Participant. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 4.3(c) and the Participant thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant.

(c) The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Participant is
informed in writing of such claim. The Participant shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Participant in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Participant shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim,

 

7



--------------------------------------------------------------------------------

(2) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(3) cooperate with the Company in good faith in order effectively to contest
such claim, and

(4) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses; provided, further, however, (i) the Company shall pay the costs and
expenses not later than the end of the calendar year following the calendar year
in which the costs and expenses are incurred, (ii) the amount of such costs and
expenses that the Company is obligated to pay in any given calendar year shall
not affect the costs and expenses that the Company is obligated to pay in any
other calendar year, and (iii) the Participant’s right to have the Company pay
such costs and expenses may not be liquidated or exchanged for any other
benefit. Without limitation on the foregoing provisions of this Section 4.3(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Participant
and direct the Participant to sue for a refund or contest the claim in any
permissible manner, and the Participant agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one (1) or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Participant to sue for a refund, the Company shall indemnify and hold the
Participant harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the Participant’s taxable year with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Participant of a Gross-Up Payment or payment by
the Company of an amount on the Participant’s behalf pursuant to Section 4.3(c),
the Participant becomes entitled to receive any refund with respect to the
Excise Tax to which such Gross-Up Payment relates or with respect to such claim,
the Participant shall (subject to the Company’s complying with the requirements
of Section 4.3(c)) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after payment by the Company of an amount on the Participant’s
behalf pursuant to Section 4.3(c), a determination is made that the Participant
shall not be entitled to any refund with respect to such claim and the Company
does not notify the Participant in writing of its intent to contest such denial
of refund prior to the expiration of thirty (30) days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

(e) Any Gross-Up Payment, as determined pursuant to this Section 4.3, shall be
paid by the Company to the Participant within ten (10) days of the receipt of
the Accounting Firm’s determination; provided that, the Gross-Up Payment shall
in all events be paid no later than the end of the Participant’s taxable year
next following the Participant’s taxable year in which the Excise Tax (and any
income or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in
Section 4.3(c) that does not result in the remittance of any federal, state,
local and foreign income, excise, social security and other taxes, the calendar
year in which the claim is finally settled or otherwise resolved.

 

8



--------------------------------------------------------------------------------

(f) Notwithstanding any other provision of this Section 4.3, the Company may, in
its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Participant, all
or any portion of the Gross-Up Payment, and the Participant hereby consents to
such withholding; provided, that, such withholding and payment shall in no event
place the Participant in a less favorable tax position than had such payments
been made to the Participant by the Company.

(g) Definitions. The following terms shall have the following meanings for
purposes of this Section 4.3.

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) The “Net After-Tax Amount” of a Payment shall mean the Value of a Payment
net of all taxes imposed on the Participant with respect thereto under
Sections 1 and 4999 of the Code and applicable state and local law, determined
by applying the highest marginal rates that are expected to apply to your
taxable income for the taxable year in which the Payment is made.

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2),
as determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.

(iv) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Legacy
Senior Officer Plan or otherwise.

(v) The “Safe Harbor Amount” means the maximum Parachute Value of all Payments
that the Participant can receive without any Payments being subject to the
Excise Tax.

ARTICLE V

SUCCESSOR TO COMPANY

This Legacy Senior Officer Plan shall bind any successor of the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Legacy Senior Officer Plan if no
succession had taken place. In the case of any transaction in which a successor
would not by the foregoing provision or by operation of law be bound by this
Legacy Senior Officer Plan, the Company shall require such successor expressly
and unconditionally to assume and agree to perform the Company’s obligations
under this Legacy Senior Officer Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in this Legacy Senior Officer Plan, shall
mean the Company as hereinbefore defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by this Legacy Senior
Officer Plan.

ARTICLE VI

DURATION, AMENDMENT AND TERMINATION

6.1 Duration. This Legacy Senior Officer Plan shall expire on January 31, 2014.
Notwithstanding the above, if a Participant’s Date of Termination occurs on or
before January 31, 2014, this Legacy Senior Officer Plan shall govern the rights
of the affected Participant and shall continue in full force and effect for at
least two (2) years following such Date of Termination, and shall not terminate
or expire until after all Participants who become entitled to any payments or
benefits hereunder shall have received such payments and benefits in full.

6.2 Amendment or Termination. The Board may amend or terminate this Legacy
Senior Officer Plan at any time, including amending the eligibility to
participate in the Legacy Senior Officer Plan of Employees who are not existing
Participants; provided, that, except as provided in Section 7.10 below, this
Legacy Senior Officer

 

9



--------------------------------------------------------------------------------

Plan may not be amended or terminated in a manner adverse to Participants as of
the date of the amendment or termination without three (3) years’ advance
written notice of such amendment or termination (including modifying the
eligibility of Employees who are already Participants to participate in the
Legacy Senior Officer Plan).

6.3 Procedure for Extension, Amendment or Termination. Any extension, amendment
or termination of this Legacy Senior Officer Plan by the Board in accordance
with this Article VI shall be made by action of the Board in accordance with the
Company’s charter and by-laws and applicable law.

ARTICLE VII

MISCELLANEOUS

7.1 Default in Payment. Any payment not made within ten (10) days after it is
due in accordance with this Legacy Senior Officer Plan shall thereafter bear
interest, compounded annually, at the prime rate from time to time in effect at
JPMorgan Chase & Co. or any successor thereto.

7.2 No Assignment. No interest of any Participant or spouse of any Participant
or any other beneficiary under this Legacy Senior Officer Plan, or any right to
receive payment hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, a Participant or spouse of a Participant
or other beneficiary, including for alimony.

7.3 Disputes. The Company shall upon request pay from time to time a
Participant’s reasonable out-of-pocket expenses, including legal fees and
expenses, incurred by the Participant or on the Participant’s behalf (within
10 days following the Company’s receipt of an invoice from the Participant), at
any time from the occurrence of a Change in Control through the Participant’s
remaining lifetime (or, if longer, through the 20th anniversary of the
occurrence of such Change in Control) in connection with any action taken by the
Participant or on the Participant’s behalf (including any judicial proceeding)
to enforce this Legacy Senior Officer Plan or to construe, or to determine or
defend the validity of, this Legacy Senior Officer Plan or otherwise in
connection herewith; provided, however, that, in the case of any judicial
proceeding in which a Participant and the Company are adverse parties or any
dispute under Section 4.3 hereof, the Company shall not be required to pay such
expenses (and shall have the right to recover such expenses from the Participant
if previously advanced) with respect to any position or claim on which the
Company ultimately prevails against the Participant in all material respects. In
order to comply with Section 409A, in no event shall the payments by the Company
under this Section 7.3 be made later than the end of the calendar year next
following the calendar year in which such fees and expenses were incurred,
provided, that the Participant shall have submitted an invoice for such fees and
expenses at least ten (10) days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred. The
amount of such legal fees and expenses that the Company is obligated to pay in
any given calendar year shall not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year, and the Participant’s
right to have the Company pay such legal fees and expenses may not be liquidated
or exchanged for any other benefit. In any judicial or other proceeding in which
the Participant’s rights to, or the amount of, benefits hereunder is disputed,
the ultimate burden of proof shall be on the Company.

7.4 Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which a Participant
is entitled under any agreement between the Participant and the Company or any
of its Subsidiaries or under any plan maintained by the Company or any of its
Subsidiaries in which the Participant participates or participated shall not be
modified or lessened in any way, but shall be payable according to the terms of
the applicable plan or agreement. Notwithstanding the foregoing, any benefits
received by a Participant pursuant to this Legacy Senior Officer Plan shall be
in lieu of any severance benefits to which the Participant would otherwise be
entitled under any general severance policy or other severance plan maintained
by the Company for its management personnel and, upon consummation of a Change
in Control, Participants in this Legacy Senior Officer Plan shall in no event be
entitled to participate in any such severance policy or other severance plan
maintained by the Company for its management personnel, except in the case of
Anticipatory Terminations, in which event the Anticipatory Termination
provisions under Sections 4.2(a) and 4.2(b) shall apply. In the event of a
Participant’s termination of employment entitling the Participant to Separation
Benefits under Section 4.2, any non-competition or non-solicitation provisions
applicable to the Participant with respect to the Company or any of its
Affiliates shall cease to apply as of the Participant’s Date of Termination.

 

10



--------------------------------------------------------------------------------

7.5 Notice. For the purpose of this Legacy Senior Officer Plan, notices and all
other communications provided for in this Legacy Senior Officer Plan shall be in
writing and shall be deemed to have been duly given when actually delivered or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the Company’s General Counsel at the Company’s corporate
headquarters address, and to the Participant (at the last address of the
Participant on the Company’s books and records), provided, that all notices to
the Company shall be directed to the attention of the Board with a copy to the
Secretary.

7.6 Employment Status. This Legacy Senior Officer Plan does not constitute a
contract of employment or impose on the Participant or the Company any
obligation for the Participant to remain an Employee or change the status of the
Participant’s employment or the policies of the Company and its Affiliates
regarding termination of employment.

7.7 Named Fiduciary; Administration. The Company is the named fiduciary of the
Legacy Senior Officer Plan, and shall administer the Legacy Senior Officer Plan,
acting through the Compensation Committee of the Board, or its delegatee.

7.8 Unfunded Plan Status. This Legacy Senior Officer Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Section 401 of ERISA. All payments pursuant to the Legacy
Senior Officer Plan shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure payment. No Participant or other person shall have under any
circumstances any interest in any particular property or assets of the Company
as a result of participating in the Legacy Senior Officer Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one (1) or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Legacy Senior Officer Plan.

7.9 Validity and Severability. The invalidity or unenforceability of any
provision of the Legacy Senior Officer Plan shall not affect the validity or
enforceability of any other provision of the Legacy Senior Officer Plan, which
shall remain in full force and effect, and any prohibition or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such provision
in any other jurisdiction.

7.10 Section 409A. This Legacy Senior Officer Plan is intended to comply with
the requirements of Section 409A or an exemption and shall in all respects be
administered in accordance with Section 409A. Each payment under this Legacy
Senior Officer Plan shall be treated as a separate payment for purposes of
Section 409A. In no event may a Participant, directly or indirectly, designate
the calendar year of any payment to be made under this Legacy Senior Officer
Plan. All reimbursements and in-kind benefits provided under this Legacy Senior
Officer Plan shall be made or provided in accordance with the requirements of
Section 409A. In the event the Company determines that the terms of this Legacy
Senior Officer Plan do not comply with Section 409A, the Company will,
notwithstanding anything to the contrary in Section 6.2 of this Legacy Senior
Officer Plan, amend the terms of this Legacy Senior Officer Plan such that it
complies (in a manner that attempts to minimize the economic impact of such
amendment on the Participants and the Company) within the time period permitted
by the applicable Treasury Regulations. In no event shall the Company be
required to pay any Participant any “gross-up” or other payment with respect to
any taxes or penalties imposed under Section 409A with respect to any benefit
paid to Executive hereunder. Notwithstanding any provision in this Legacy Senior
Officer Plan to the contrary, if the Participant is a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i) and using the
identification methodology selected by Motorola Solutions from time to time) on
the Participant’s Date of Termination, then any payment or benefit which would
be considered “nonqualified deferred compensation” within the meaning of Code
Section 409A that the Participant is entitled to receive upon the Participant’s
Date of Termination and which otherwise would be payable during the six-month
period immediately following the Participant’s Date of Termination will instead
be paid or made available on the earlier of the first day of the seventh month
following the Participant’s Date of Termination and the Participant’s death.

 

11



--------------------------------------------------------------------------------

7.11 Governing Law. The validity, interpretation, construction and performance
of the Legacy Senior Officer Plan shall in all respects be governed by the laws
of Delaware, without reference to principles of conflict of law, except to the
extent pre-empted by Federal law.

 

12